Per Curiam.
This is an action of account render, in which a rule of reference was entered by the plaintiffs. The referees treated it, as a common action of assumpsit, and made an award in favour of the defendant, for 502 dollars, 27 cents. This was erroneous, for even if an action of account render, were comprehended in the Act of Assembly, on which the rule of reference was founded, the referees should in the first place have decided whether the defendant *203was accountable, and made, an award accordingly; after which another proceeding should have been had, for the settlement of .the account. By a late Act of Assembly, referees in account render, may decide as in case of an action of assumpsit. But the present case is not affected by that Act. It is the opinion of the Court therefore, that the judgment should be reversed.
Judgment reversed and a venire facias de novo awarded. . ,